Case 1:19-cv-01149-RDA-IDD Document 18-2 Filed 09/16/19 Page 1 of 4 PagelD# 444

Declaration of Ashley Ramkishun

I, Ashley Ramkishun, one of the plaintiffs in Rogers v. Virginia State Registrar, declare
under penalty of perjury that the allegations regarding myself and my application for a marriage
license set forth in paragraphs 4, 9, 64, 67, and 71-73 of the complaint in the case are true and

based on my direct personal knowledge.

Dated: September __, 2019

 

\
Ashley Ramkishugd

 
Case 1:19-cv-01149-RDA-IDD Document 18-2 Filed 09/16/19 Page 2 of 4 PagelD# 445

Declaration of Samuel Sarfo

I, Samuel Sarfo, one of the plaintiffs in Rogers v. Virginia State Registrar, declare under
penalty of perjury that the allegations regarding myself and my application for a marriage license
set forth in paragraphs 5, 9, 64, 68, and 71-73 of the complaint in the case are true and based on

my direct personal knowledge.

S avd) Dated: September _, 2019

Samuel Sarfo

 

 
Case 1:19-cv-01149-RDA-IDD Document 18-2 Filed 09/16/19 Page 3 of 4 PagelD# 446

Declaration of Amelia Spencer

I, Amelia Spencer, one of the plaintiffs in Rogers v. Virginia State Registrar, declare
under penalty of perjury that the allegations regarding myself and my application for a marriage
license set forth in paragraphs 6, 9, 64, 69, and 71-73 of the complaint in the case are true and

based on my direct personal knowledge.

Dated: September 3, 2019

 
Case 1:19-cv-01149-RDA-IDD Document 18-2 Filed 09/16/19 Page 4 of 4 PagelD# 447

Declaration of Kendall Poole

I, Kendall Poole, one of the plaintiffs in Rogers v. Virginia State Registrar, declare under
penalty of perjury that the allegations regarding myself and my application for a marmage license
set forth in paragraphs 7, 9, 64, and 70-73 of the complaint in the case are true and based on my

direct personal knowledge.

(1 “A
| Dated: September _3 _, 2019

Kendall Poole

 

 
